Pee Ctjeiam.,
This action was tried in the Second District Court of Newark, without a jury, and judgment was rendered for the plaintiff in the sum of $300.
The plaintiff, a real estate broker, was orally authorized by one Jacob Bing to sell the latter’s house, the said Bing agreeing to pay, as commission, such part of the selling price obtained by the plaintiff as might exceed the sum of $13,000.
The plaintiff negotiated with the defendant Jacob Bean for the sale of the house. Bean offered a sum in excess of $13,000, but this proposal was never consummated.' Bean subsequently piirchased the house from one Louis Silpe for *291$13,200, the latter having bought direct from the owner lor $13,000. The plaintiff brought this action against Bean and Silpe, alleging conspiracy in defrauding him of commissions.
The defendants contended that on the law and the facts, the judgment should have been in their favor, and in this contention we think they are correct. In many particulars the case is not unlike that of Resky v. Meyer, 98 N. J. L. 168.
The defendant Bean was under no legal duty to purchase the property through the plaintiff, as an intermediary. If he could purchase at a lower price, either directly or indirectly, he had a legal right to do so. The loss of the prospective sale was an ordinary hazard of business dealings, and in any event the broker could have protected himself by a special contract with the owner.
The judgment should be reversed.